By the Court,
Cole, J.
After tbe expression of our views in tbe cases of The Farmers' Loan & Trust Company vs. The Commercial Bank, [11 Wis., 207], and Dinsmore vs. The Racine and Mississippi R. R. Co. et al., [12 Wis., 649], as to tbe terms and conditions of tbe mortgages given by tbe Ba-cine and Mississippi B. B. Go. to tbe Farmers’ Loan & Trust Co., and also upon tbe effect of tbe deed of surrender under wbicb tbe Farmers’ Loan & Trust Co. took possession of tbe railroad and its property, and operates tbe same, we need only say tbat we do not think tbe plaintiff in error can bold tbe claim due tbe railroad company for carrying tbe mail, wbicb claim was assigned by tbe railroad company to tbe defendant in error in payment of bis debt. We do not tbink tbe Farmers' Loan & Trust Co. could bold tbis cbose in action -under its mortgages or under tbe deed of surrender. Tbe mortgages in terms do not cover tbe income or earnings of tbe road, and tbe deed of surrender did not carry witb it tbis claim for money previously earned, and wbicb was afterwards assigned to tbe defendant in error.
Tbe judgment of tbe circuit court is affirmed, witb costs.